DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
The Amendment filed on April 27th, 2022 is acknowledged.  By this amendment, claims 1, 2, 10, 16, and 22 have been amended and claims 3, 9, and 19-21 been cancelled.  Accordingly, claims 1, 2, 4-8, 10-18, 22, and 23 are currently pending in this application and claims 1 and 22 are in independent form.
					Allowable Subject Matter
Claims 1, 2, 4-8, 10-18, 22, and 23 are allowed over prior art of record.
           Reasons For Allowance
The following is an examiner’s statement of reasons for allowance 
	After further search and consideration of Applicants’ response filed on April 27th, 2022 (see Applicant’s remarks on page 8, line 2 to page 9, line 3), it is determined that the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole taken alone or in combination, in particular, prior art of record does not teach “a first outer side face and a second outer side face of the outer connection terminal of the first lead frame are exposed from an outer side face of the insulating resin; the first outer side face of the outer side connection terminal of the first lead frame is flush with the outer side face of the insulating resin; and the second outer side face of the outer side connection terminal of the first lead frame retracts from the outer side face of the insulating resin toward an inner side of the electronic component apparatus", as recited in independent claim 1 and “the second lead frame has an inner side connection terminal and an outer side connection terminal; a third connection portion is provided on an upper surface of the inner side connection terminal; the electronic component apparatus further comprises a second electronic component that is mounted on an  upper face of the third connection portion and electrically connected to the third connection portion; the second connection portion is provided on a lower surface of the outer side connection terminal; and a thickness of the outer side connection terminal is less than that of the inner side connection terminal”, as recited in independent claim 22.
Claims 2, 4-8, 10-18, and 23 also allowed as being directly or indirectly dependent of the allowed independent base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)272-1865. The examiner can normally be reached Monday-Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHIEM D NGUYEN/Primary Examiner, Art Unit 2892